Citation Nr: 1446262	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected residuals of a traumatic brain injury (TBI).  

2. Entitlement to a disability rating in excess of 30 percent for headaches.  

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974, and from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The VARO in Columbia, South Carolina currently has jurisdiction over the Veteran's claims file.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in October 2011; however, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By an August 2013 letter, the Veteran was given the opportunity to request another Board hearing, and he responded that he did not want an additional hearing.  Therefore, the Board will adjudicate his claims.  

In May 2012, the Board denied the Veteran's claim for service connection for a sleep disorder.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a June 2013 Order, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacated the Board's May 2012 denial in part as to the issues of entitlement to VA disability benefits for residuals of a traumatic brain injury, a bilateral shoulder disability, and a sleep disorder, and remanded the matter to the Board for development consistent with the Joint Motion. 

While the Veteran's case was at the Court, he also perfected his appeal of the January 2013 denial of his claim for an increased rating for headaches.  

In May 2014, the Board took jurisdiction of a claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and then remanded the issues of entitlement to service connection for a sleep disorder, entitlement to an increased rating for headaches, and entitlement to a TDIU to the RO via the Appeals Management Center (AMC) for further development.  In the May 2014 decision, the Board also granted service connection for the residuals of traumatic brain injury and denied service connection for a bilateral shoulder disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's sleep disorder claim, remand is necessary because no adequate etiology opinion has been provided.  The RO afforded him an examination for sleep apnea.  The August 2014 VA examiner explained that the Veteran did not have sleep apnea, but that he did have some type of sleep disorder related to anxiety, insomnia, and headaches.  The clinician who conducted the sleep apnea examination stated that she was unable to provide an opinion without speculating and stated that the neurologist and psychiatrist who had already evaluated the Veteran would be better qualified to provide the required opinion.  The VA psychiatrist who examined the Veteran in August 2014 noted that his primary symptoms were insomnia and nightmares.  He stated that the Veteran's sleep disorder predated his service in the Army and that "...there [was] no evidence that service resulted in a worsening of these symptoms from a psychiatric standpoint.  Any relation between insomnia and his reported head injury is deferred to neurology."  Although the Veteran was afforded a TBI examination, a neurologist has not provided an opinion regarding the Veteran's sleep disorder.  Further, because the VA psychiatrist noted that the Veteran's sleep disorder existed prior to service, an opinion must be sought regarding whether there is clear and unmistakable evidence that it existed prior to service and if so, whether there is clear and unmistakable evidence that it was not aggravated by service.  

With regard to his claim for an increased rating for headaches, the Veteran underwent an adequate VA examination in August 2014.  However, the RO did not readjudicate his claim.  A Supplemental Statement of the Case (SSOC) must be issued.  

In the May 2014 remand, the Board directed the RO to afford the Veteran an examination to determine the impact his service-connected disabilities have on his ability to work.  The August 2014 VA examinations only addressed the impact of his headaches on his ability to work.  His other service-connected disabilities were not considered.  There was not substantial compliance with the Board's remand directive and a supplemental opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must take appropriate steps to make certain that the Veteran's electronic claims file is complete, and that there are no documents that are part of his paper claims file that have not yet been scanned into VBMS and/or Virtual VA.  

2. Return the Veteran's claims file to the examiner who conducted the August 2014 neurology examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's October 2011 hearing testimony.  

ii. The reports of the August 2014 sleep apnea, TBI, psychiatric disorders, and general medical examinations.  

c. The examiner must determine whether the Veteran has a sleep disorder and if so, provide opinions as to the following: 

i. Whether it is medically undebatable that the Veteran's sleep disorder preexisted his entry into active military service.

ii. If it is found as medically undebatable that a sleep disorder clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

With regard to the above, the examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii. If a sleep disorder is not found to have preexisted a period of active service, whether it is at least as likely as not (50 percent or greater probability) that it was proximately due to, or alternatively, aggravated by his service-connected residuals of a TBI.

iv. If a sleep disorder is not found to have preexisted a period of active service or be secondary to a service-connected disability, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.

d. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the August 2014 general medical examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

b. Based on a review of the claims file, the examiner must provide a functional assessment of all of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.   

c. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

d. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



